OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
In this case the Appellate Division did not reverse the order of Special Term as a matter of law, but rather in the exercise of its own discretion as a substitute for that of Special Term. That it was authorized to do, and we cannot conclude that in so doing it erred as a matter of law (Scarborough v Zimmon, 56 NY2d 784).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler and Meyer concur; Judge Simons taking no part.
Order affirmed, with costs, in a memorandum.